        Case 3:17-cv-00863-CWR-JCG Document 31 Filed 08/23/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 JOSEPH COOK                                                                       PETITIONER

 V.                                                       CAUSE NO. 3:17-CV-863-CWR-JCG

 SUPERINTENDENT SMCI                                                              RESPONDENT
 JACQUELYN BANKS

                                             ORDER

        Before the Court is petitioner’s motion seeking relief from the District Court Judgment.

Docket No. 27. On review, the motion will be denied.

I.      Factual and Procedural History

         In 2013, Joseph Cook was convicted and sentenced to two terms of life imprisonment

and a term of 20 years, with each sentence to run concurrently, by the Circuit Court of Rankin

County, Mississippi. In 2015, the Mississippi Supreme Court affirmed Cook’s conviction. See

Cook v. State, 161 So.3d 1057 (Miss. 2015). Later in 2015, Cook filed a pro se “Petition for Writ

of Certiorari” in the Mississippi Supreme Court, which the Court denied in November of that

year.

        In 2017, Cook renewed his efforts for postconviction relief by filing an “Extraordinary

Writ: Motion to Reopen Direct Appeal or, in the alternative Leave to Seek Post-Conviction

Relief in the Trial Court.” The Mississippi Supreme Court treated Cook’s motion as a Motion for

Reconsideration, which it denied on October 13, 2017. In response, on October 27, 2017, Cook

filed a habeas petition in the United States District Court for the Southern District of Mississippi

under 28 U.S.C. § 2254. The District Court dismissed Cook’s motion with prejudice on

September 27, 2018.
      Case 3:17-cv-00863-CWR-JCG Document 31 Filed 08/23/21 Page 2 of 4




        Cook now submits that he initially attempted to challenge the September 2018 Order on

October 3, 2019. Unfortunately, Cook alleges that a mistake at the prison led to the inadvertent

mailing of the filing to his family, rather than the court. The Government disputes this account.

        Cook filed the present Rule 60(b) motion seeking relief on September 14, 2020. In his

motion, Cook alleged several infirmities with the legal proceedings in his case. These included

ineffective assistance of counsel, lack of notice of the status of his direct appeal by the

Mississippi appellate courts, incorrect categorization of his appeal by the Mississippi Supreme

Court, loss of his timely appeal in the mail, and violations of his constitutional right to due

process.

II.     Legal Standard

        Two provisions determine the disposition of this case: 28 U.S.C. § 2244 and Fed. R. Civ.

P. 60(b).

        A.     AEDPA

        The Antiterrorism and Effective Death Penalty Act (AEDPA) governs writs of habeas

corpus filed by detained persons. See Pub. L. No. 14-132, 110 Stat. 1214. To successfully file a

writ of habeas corpus under this statute, a person detained by a State government must apply

within one year of the entry of a final judgment by a State court. 28 U.S.C. § 2244. Specifically,

the statute provides that “[t]he limitation period shall run from the latest of—

        (A)     the date on which the judgment became final by the conclusion of direct
        review or the expiration of the time for seeking such review;
        (B)     the date on which the impediment to filing an application created by State
        action in violation of the Constitution or laws of the United States is removed, if
        the applicant was prevented from filing by such State action;
        (C)     the date on which the constitutional right asserted was initially recognized
        by the Supreme Court, if the right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or
        (D)     the date on which the factual predicate of the claim or claims presented
        could have been discovered through the exercise of due diligence.

                                                  2
       Case 3:17-cv-00863-CWR-JCG Document 31 Filed 08/23/21 Page 3 of 4




Id. § 2244(d).

        B.        Rule 60(b)

        The United States Supreme Court has held “that a Rule 60(b)(6) motion in a § 2254 case

is not to be treated as a successive habeas petition if it does not assert, or reassert, claims of error

in the movant’s state conviction.” Gonzalez v. Crosby, 545 U.S. 524, 538 (2005). But to succeed,

the motion must also provide “an ‘extraordinary circumstance’ justifying relief.” Id. And the

habeas petitioner must still adhere to Rule 60’s time limitations. Fed. R. Civ. P. 60(c)(1).

        Extraordinary circumstances rarely arise in the context of habeas relief. Gonzalez, 545

U.S. at 535. Such circumstances must constitute more than mere “inadvertence, indifference, or

careless disregard of consequences.” Klapprott v. United States, 335 U.S. 601, 613 (1949). For

instance, the Supreme Court has held that federal government officials preventing a petitioner

from mounting a defense constitutes an extraordinary circumstance. Id. at 613-14.

III.    Discussion

        A.       AEDPA

        The Magistrate Judge found that Cook’s habeas petition was barred because it was

untimely. Docket No. 16 at 9-11. In dismissing Cook’s habeas claim with prejudice, the District

Court adopted the Magistrate Judge’s determination. Docket No. 26. Thus, the District Court

dismissed Cook’s habeas petition because he filed it after the statute of limitations on his claim

expired.

        B.       Rule 60(b)

        Rule 60(b) provides no relief to Cook. Subparts (1) through (5) of Rule 60(b) do not

apply to Cook’s motion. Thus, to obtain relief, Cook must meet the “extraordinary

circumstances” standard set by Rule 60(b)(6). Gonzalez, 545 U.S. at 535.

                                                   3
      Case 3:17-cv-00863-CWR-JCG Document 31 Filed 08/23/21 Page 4 of 4




       Cook’s allegations fail to meet this high threshold. The District Court already considered

Cook’s claims for habeas relief and found them unavailing. Docket No. 25 at 4. In reviewing

these claims anew, this Court also finds that they do not constitute extraordinary circumstances

under Rule 60(b)(6). For example, as the Magistrate Judge found, Cook’s allegation that the

Mississippi appellate courts failed to notify him of the status of his direct appeal does not

constitute an extraordinary circumstance. Accordingly, this Court must deny Cook’s motion.

IV.    Conclusion

       For the foregoing reasons, petitioner’s motion seeking relief is denied.

       SO ORDERED, this the 23rd day of August, 2021.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE




                                                  4
